NOT DESIGNATED
                                          FOR PUBLICATION
                                        COURT OF APPEAL, FIRST CIRCUIT
                                             STATE OF LOUISIANA




RE:    Docket Number 2021 -CA -0987



Norman Dean

                      Versus - -
                                                                   20th Judicial District Court
Sgt. S. Jackson; Sgt. Jackson; Sgt. Williams; and State of         Case #:     23141
Louisiana through the Louisiana Department of Public               West Feliciana Parish
Safety and Corrections Louisiana State Penitentiary




On Application f r Rehearing filed on
             7tAul-                     03/ 18/ 2022 by Norman Dean

Rehearing                 t&




                                                                                  Vanessa Guidry Whipple




                                                                                  Allison H. Penzato




                                                                                  Chris Hester




                                        ar      Wow`     J,       f.,/   It-   r2. ,eA.r i r+
                                                              t



Date
       4PR 12 2022


Rodd